On October 25,1991, the Defendant was sentenced to Count I, Mitigated Deliberate Homicide, 35 years plus an additional 10 years for the use of a dangerous weapon; Count II, Aggravated Assault, 15 years plus 10 years for the use of a dangerous weapon; Count III, Escape, 10 years. All sentences are to run concurrently with each other. The
Defendant is designated a dangerous offender.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.